DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 2, 2022 has been entered. Claims 1-5, 8-13, and 16-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed November 2, 2021.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
In claim 1, line 5, “a first private key of a first cryptographic key pair;” should read --a first private key of a first cryptographic key pair,--.
In claim 9, line 6, “a first private key of a first cryptographic key pair” should read --a first private key of a first cryptographic key pair,--.
In claim 17, line 29, “the second digital” should read --the second digital signature--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a blockchain transaction" in line 18.  It is unclear if it is same as "a blockchain transaction" in lines 3-4.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perullo (US 2019/0392439 A1; already of record in IDS; hereinafter Perullo) in view of Lyons et al. (US 2017/0236121 A1; hereinafter Lyons), and in further view of Moreau (US 6061791 A; hereinafter Moreau).
With respect to claims 1, 9, and 17:
Perullo teaches
A method for carrying out a cryptocurrency blockchain transaction through an [integrated circuit] payment card using a multi-signature blockchain wallet, comprising: (See at least Perullo: Abstract; paragraph(s) [0027], [0065] & [0099])
A system for carrying out a cryptocurrency blockchain transaction through an [integrated circuit] payment card using a multi-signature blockchain wallet, comprising: a point of sale device; and a payment card having an integrated circuit, wherein the [integrated circuit] includes a memory.., a receiver.., a processor.., and a transmitter... (See at least Perullo: [0027], [0029], [0033], [0065] & [0099])
storing, in a memory of an integrated circuit of a payment card, at least a first private key of a first cryptographic key pair, a transaction account number, and a second public key of a second cryptographic key pair, ...; (By disclosing, wallet 254, included in the client device 102, may be configured to store one or more key pairs 255 associated with a user's blockchain account (e.g., account 212). As illustrated, each key pair 255 may include a private key 256 and a corresponding public key 258. In addition, account handler 208 may generate one or more key pairs 215 upon a user registering with verification network 105. Furthermore, verification pool 106 may be representative of one or more trusted financial institutions (e.g., verification providers) that may verify a cryptocurrency transaction. See at least Perullo: paragraph(s) [0046]-[0047], [0052] & [0033])
receiving, by a receiver of the integrated circuit, a blockchain transaction from a point of sale device via a communication channel, where the blockchain transaction includes at least one or more unspent transaction outputs, one or more destination addresses, a cryptocurrency amount for each of the one or more destination addresses, and a first digital signature generated by the issuing institution using a second private key of the second cryptographic key pair, the first digital signature generated in response to an authorization request from an acquiring financial institution linked to the point of sale device;... (By disclosing, verification network 105 may receive a transaction request from client device 102 (e.g., via a payment card, an application, a mobile phone, online, etc.). The transaction request may include at least a designation of the payer (e.g., client device 102), the payee (e.g., client device 104), and the amount of cryptocurrency specified in the transaction. Also, the transaction request may also specify a number of signatures required for the multi-signature authorization.. at least one verification institution 110 is necessary for verification. In addition, each verification institution 110 may then generate a second signature for the transaction, using the private key hosted by verification network 105. The second signature for the transaction may be transmitted by verification institution 110 to verification network 105 with the verification offer. Furthermore, the verification network described herein acts as a middleman between parties to a transaction and one or more trusted verification institutions. See at least Perullo: paragraph(s) [0065], [0034]-[0035] & [0024])
digitally signing, by the processor of the integrated circuit, the blockchain transaction using the first private key to generate a second digital signature; and (By disclosing, perfecting the transaction request may include generating a second signature using a second private key (e.g., created and maintained by the verification provider). See at least Perullo: paragraph(s) [0070])
transmitting, by a transmitter of the integrated circuit, the digitally signed blockchain transaction including the first digital signature and the second digital signature [to the point of sale device]. (By disclosing, a first verification institution 110 (e.g., verification institution 1102) to assess the risk, perfect the transaction (according to the previously-agreed upon fee) and broadcast the perfected transaction (e.g., the now fully-signed transaction including the first signature from client device 102 and the second signature from verification institution 1102). See at least Perullo: paragraph(s) [0070])
However, Perullo does not teach ...integrated circuit payment card, ...the second cryptographic key pair associated with an issuing financial institution, ...validating, by a processor of the integrated circuit, the first digital signature using the second public key of the second cryptographic key pair, and ...to the point of sale device. 
Lyons, directed to method and system for offline blockchain exchanges and thus in the same field of endeavor, teaches
...integrated circuit payment card (By disclosing, the integrated circuit card 102 may be a payment card compliant with the EMV technical standard that is comprised of at least a processing device, memory, and communications unit. See at least Lyons: paragraph(s) [0026] & [0028])
...validating, by a processor of the integrated circuit, the first digital signature using the second public key of the second cryptographic key pair; (As stated above and by further disclosing, the integrated circuit card 102 may be configured to verify or otherwise validate the additional data (first digital signature) prior to generating, signing, or transmitting the new blockchain transaction. In addition, the generated transaction data using a key included in the key pair included in the stored structured data set, wherein the transaction data electronically transmitted to the electronic point of sale device is the signed transaction data. See at least Lyons: paragraph(s) [0041], [0023], [0053], [0082] & [0096]. For the digital signatures, see at least Perullo: paragraph(s) [0034]-[0035] as stated above.)
...transmitting, by a transmitter of the integrated circuit, the digitally signed blockchain transaction including the first digital signature and the second digital signature to the point of sale device. (By disclosing, receiving the network identifier and a transaction amount from a point of sale; validating the structured data set as including the network identifier and an output value greater than or equal to the transaction amount; transmitting the unspent output hash and output index to the point of sale; receiving a destination address from the point of sale; generating transaction data including the destination address and a payment amount based on the transaction amount; and transmitting the transaction data to the point of sale. In addition, the blockchain transaction may comprise at least the destination address received from the electronic point of sale device 104 and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value. The blockchain transaction may then be signed using the private key of the key pair stored in the integrated circuit card 102 and a reference associated with the previous blockchain transaction and/or corresponding unspent output hash. See at least Lyons: Abstract; paragraph(s) [0026] & [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-signature verification network teachings of Perullo to incorporate the method and system for offline blockchain exchanges teachings of Lyons for the benefit of facilitating the processing of an electronic transaction with an insufficient connection to the payment network 106, using the integrated circuit card 102 and electronic point of sale device 104. (See at least Lyons: paragraph(s) [0030])
However, Perullo and Lyons do not teach ...the second cryptographic key pair associated with an issuing financial institution.
Moreau, directed to initial secret key establishment including facilities for verification of identity and thus in the same field of endeavor, teaches 
...the second cryptographic key pair associated with an issuing financial institution. (By disclosing, the issuer gets a private/public key pair for itself, and prepares a set of parameters to be used in controlled computer operations by the applicant. Also, the issuer public key is part of this set of parameters. See at least Moreau: 12/47-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perullo and Lyons to incorporate the initial secret key establishment including facilities for verification of identity teachings of Moreau for the benefit of facilitating the establishment of the secret key.  (See at least Moreau: 4/31-37)
With respect to claims 2, 10, and 18:
Perullo, Lyons, and Moreau teach the method of claim 1, the system of claim 9, and the method of claim 17, as stated above.
Lyons, in the same field of endeavor, further teaches further comprising: 
receiving, by an acquiring financial institution, the digitally signed blockchain transaction from the point of sale device; and (By disclosing, the electronic transmission of data from the electronic point of sale device 104 may be facilitated via one or more intermediate entities, such as an acquiring financial institution and a gateway processor, which may receive transaction data and payment details from the electronic point of sale device 104. See at least Lyons: paragraph(s) [0027])
transmitting, by the acquiring financial institution, the digitally signed blockchain transaction to a blockchain node in a blockchain network. (By disclosing, the electronic transmission of data from the electronic point of sale device 104 may be facilitated via one or more intermediate entities, such as an acquiring financial institution and a gateway processor, which may receive transaction data and payment details from the electronic point of sale device 104, and forward the information on towards the payment network 106. See at least Lyons: paragraph(s) [0027])
With respect to claims 3, 11, and 19:
Perullo, Lyons, and Moreau teach the method of claim 1, the system of claim 9, and the method of claim 17, as stated above.
Lyons, in the same field of endeavor, further teaches
wherein, the memory of the integrated circuit further includes a first public key of the first cryptographic key pair, and (By disclosing, the transaction request may include a public address (e.g., public key 258) corresponding to client device 102, a signature generated by client device 102 using private key 256), a public address corresponding to client device 104, and the amount specified in the transaction. See at least Perullo: paragraph(s) [0065])
Perullo further teaches 
the transmission of the digitally signed blockchain transaction further includes the first public key. (By disclosing, the transaction request may include a public address (e.g., public key 258) corresponding to client device 102, a signature generated by client device 102 using private key 256), a public address corresponding to client device 104, and the amount specified in the transaction. See at least Perullo: paragraph(s) [0065])
With respect to claims 4, 12, and 20:
Perullo, Lyons, and Moreau teach the method of claim 3, the system of claim 11, and the method of claim 19, as stated above.
	Perullo further teaches further comprising: 
validating, [by the point of sale device], the second digital signature using the first public key. (By disclosing, the payer may then initiate a transaction that has one or more inputs.. correspond to a public key of the payer (e.g., an address from which the cryptocurrency originates) and a signature that was generated using a private key of the payer. The one or more outputs may correspond to the public address of the payee. In addition, the verification request may include one or more parameters.. the public address (e.g., public key 258) corresponding to client device 102, a public address associated with client device 104, and the amount specified in the transaction. See at least Perullo: paragraph(s) [0021], [0066], [0074], [0077] & [0107])
Lyons, in the same field of endeavor, further teaches
...by the point of sale device. (By disclosing, the blockchain transaction may comprise at least the destination address received from the electronic point of sale device 104 and a payment amount, which may be an amount of blockchain currency corresponding to the transaction value. The blockchain transaction may then be signed using the private key of the key pair stored in the integrated circuit card 102 and a reference associated with the previous blockchain transaction and/or corresponding unspent output hash. See at least Lyons: Abstract; paragraph(s) [0026] & [0039])
With respect to claims 8 and 16:
Perullo, Lyons, and Moreau teach the method of claim 1 and the system of claim 9, as stated above.
Perullo further teaches further comprising: 
receiving, by the receiver of the integrated circuit, a transaction request from the point of sale device; and (By disclosing, the generation module 310 (point of sale device) may also be configured to generate data signals for transmission to external devices and systems, such as generating a data signal (transaction request) comprising the destination address and other data to the integrated circuit card 102. See at least Perullo: paragraph(s) [0066])
transmitting, by the transmitter of the integrated circuit, a response to the transaction request prior to receiving the blockchain transaction, wherein the response includes at least the transaction account number. (By disclosing, the generation module 310 (point of sale device) may also be configured to generate data signals for transmission to external devices and systems, such as generating a data signal comprising the destination address (transaction account number) and other data to the integrated circuit card 102. See at least Perullo: paragraph(s) [0066])
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perullo in view of Lyons in further view of Moreau, in still further view of Smith et al. (US 2017/0317833 A1; hereinafter Smith).
With respect to claims 5 and 13:
Perullo, Lyons, and Moreau teach the method of claim 3 and the system of claim 11, as stated above.
	Perullo further teaches further comprising: 
validating, [by an acquiring financial institution], the second digital signature using the first public key. (By disclosing, the payer may then initiate a transaction that has one or more inputs.. correspond to a public key of the payer (e.g., an address from which the cryptocurrency originates) and a signature that was generated using a private key of the payer. The one or more outputs may correspond to the public address of the payee. In addition, the verification request may include one or more parameters.. the public address (e.g., public key 258) corresponding to client device 102, a public address associated with client device 104, and the amount specified in the transaction. See at least Perullo: paragraph(s) [0021], [0066], [0074], [0077] & [0107])
However, Perullo, Lyons, and Moreau do not teach ...by an acquiring financial institution.
Smith, directed to methods and apparatus for providing attestation of information using a centralized or distributed ledger and thus in the same field of endeavor, further teaches 
...validating, by an acquiring financial institution, the second digital signature using the first public key by an acquiring financial institution (By disclosing, the user information may be verified by a verifier 160 with use of a verification protocol 210. The verifier 160 may be a merchant, bank, or other entity. See at least Smith: paragraph(s) [0111], [0045] & [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perullo, Lyons, and Moreau to incorporate the methods and apparatus for providing attestation of information using a centralized or distributed ledger teachings of Smith for the benefit of protecting the use of user identity and for securely providing personal information. (See at least Smith: paragraph(s) [0006])

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed February 2, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that nowhere in the disclosure of Perullo it is disclosed or suggested that a financial institution is involved in the multi-signature blockchain wallet transaction as in the present claim… the disclosure of Perullo fails to disclose or suggest the first digital signature being validated prior to the second digital signature being generated, it is noted that Perullo teaches the verification pool 106 may include one or more financial institutions that are required to act as a second party to a multi-signature transaction to verify a cryptocurrency transaction. In addition, each verification institution 110 may generate a verification offer to be transmitted to client device 102, and may prompt client device 102 to authenticate with verification institution 110. When each verification institution 110 generates a verification offer, verification institution 110 may access a private key associated with the payer (e.g., created and/or managed by the payer) via verification network 105. That is, each institution validates a response to the offer from the client device. See at least Perullo: Abstract; paragraph(s) [0033], [0046]-[0047] & [0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20210119807 A1) teaches blockchain account migration, including multi-signature, coordinator, second user, private keys, and issuer.
Filler (US20150227922A1) teaches methods and arrangements for smartphone payments and transactions, including key pairs for issuer.
Luzzatto (US20140188736A1) teaches electronic currency, electronic wallet therefor and electronic payment systems employing them, including that the currency server generates a public/private key pair, the public key is then certified by being signed by the central authority, and the certificate contains a certificate ID, name of the currency server, currency server's public key, issue date and an expiry date, all signed by the central authority.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685